Title: To Thomas Jefferson from George Jefferson, 21 July 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 21st. July 1800

I sent you on Saturday last by A. Row’s boat 155. ℔ bacon, 1 dozn. bottles of Center, and ½ dozn. bunches Cord, agreeably to your request; together with a box of fish which was left here by a Boston Captain, who did not know from whom he received it—not having signed any bill of lading for it.
I am Dear Sir Your Very humble servt.

Geo. Jefferson


I did not take particular notice of the chairs, but from my recollection of them do not think they can be yours.
G.J.

